Citation Nr: 0806673	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  04-07 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for back disorder, to 
include as secondary to the service-connected residuals of 
chest injury.  

2.  Entitlement to service connection for claimed back 
disorder, to include as secondary to the service-connected 
residuals of chest injury.  

3.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disability (TDIU).  



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran had honorable active duty service from June 1973 
to August 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2000 and June 2002 rating 
decisions issued by the RO.  

The veteran's claim was the subject of previous decisions.  
The Board has a legal duty to address the "new and material 
evidence" requirement under 38 C.F.R. § 3.156(a) regardless 
of the actions of the RO.  

If the Board finds that new and material evidence has been 
submitted, it is bound by a statutory mandate to consider the 
merits of the case.  Barnett v. Brown, 8 Vet.App. 1, 4 
(1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet.App. 239, 244 (1993).  

The issue of a TDIU rating is addressed in the REMAND portion 
of this document and is being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  The RO denied the veteran's original claim of service 
connection for back disorder in January 1999; he did not file 
a timely appeal.  

2.  The veteran's application to reopen the claim of service 
connection for back disorder was received by the RO on 
February 22, 2000.  

3.  The evidence received since the January 1999 decision is 
neither cumulative nor redundant of that previously of record 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.  

4.  The currently demonstrated scoliosis and lumbar 
spondylosis are shown as likely as not to be due to an injury 
sustained during the veteran's period of active service.  



CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of service connection for back disorder, to include as 
secondary to the service-connected residuals of chest injury.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.156(a) (2001).  

2.  By extending the benefit of the doubt to the veteran, his 
back disability manifested by a scoliosis and lumbar 
spondylosis is due to an injury that was incurred in service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107, 7104 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.310 
(2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of VCAA, or filed before the 
date of enactment and not yet final as of that date.  

Given that the action taken herein below is favorable to the 
veteran, no further assistance in developing the facts 
pertinent to this limited matter is required at this time.  

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  

The Board notes that the regulation regarding new and 
material evidence was amended during the course of this 
appeal.  See 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.156(a)).  This amendment to 
38 C.F.R. § 3.156(a) applies only to claims to reopen a 
finally decided claim received on or after August 29, 2001.  
The veteran's request to reopen was filed prior to that date.  
Therefore, the revised regulation does not apply.  

Under 38 C.F.R. § 3.156(a), the former provisions which are 
effective in this case because the veteran's claim was 
received prior to August 29, 2001, "new and material 
evidence" means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  

In this case, the veteran's claim of service connection for 
back disorder, secondary to the service-connected residuals 
of chest injury was denied in a rating decision by the RO in 
January 1999.  The veteran did not timely appeal this 
decision.  Thus, the decision is final under 38 U.S.C.A. 
§ 7105.  

Thus, the Board must ascertain whether new and material 
evidence has been received to reopen the claim.  

Since the January 1999 rating decision, the veteran has 
submitted VA treatment records dated from August 1999 to May 
2007 replete with reference to complaints of and treatment 
for a back disorder.  

A VA examination was conducted in October 2006 and the 
examiner opined that it was at least as likely that the 
claimed back disorder could be a residual of the service-
connected chest injury.  

Another VA examination was conducted May 2007 and diagnosed 
the veteran with scoliosis and minimal lower lumbar 
spondylosis.  The examiner opined that the back disorder was 
not, at least as likely as not, caused or aggravated by the 
service-connected residuals of chest injury.  

This new evidence of record is so significant that it must be 
considered in order to fairly decide the merits of the claim.  

Accordingly, new and material evidence has been submitted to 
reopen the claim of service connection for back disorder, to 
include as secondary to the service-connected residuals of 
chest injury.  

 Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Additionally, a disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  

Specifically, when aggravation of a disease or injury for 
which service connection has not been granted is proximately 
due to, or the result of, a service-connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

VA has recently added revised provisions of 38 C.F.R. 
§ 3.310(b) to conform the regulation to the holding of 
Allen.  71 Fed. Reg. 52744-52747 (Sept. 7, 2006) (to be 
codified at 38 C.F.R. § 3.310(b)).  

Under this recent revision, any increase in severity of a 
nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  

However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  Id.  

The rating activity will determine the baseline and current 
levels of severity under VA's Schedule for Rating 
Disabilities (38 C.F.R., part 4) and determine the extent of 
aggravation by deducting the baseline level of severity, as 
well as any increase in severity due to the natural progress 
of the disease, from the current level.  Id.  

In the present case, as noted, a preponderance of the 
evidence of record does not substantiate a causal 
relationship between the service-connected residuals of the 
chest injury and his claimed back disorder.  

As such, no action is required to establish the "baseline 
level of severity" of his service-connected residuals of 
chest injury, and the newly enacted provisions of 38 C.F.R. 
§ 3.310(b) are not directly relevant to this case.  

Accordingly, the veteran will not be prejudiced by Board 
action on this issue at the present time, notwithstanding 
that she has not been notified of the new provisions of 
38 C.F.R. § 3.310(b) to date.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

The Board has reviewed the veteran's service medical records 
and observes that they are devoid of complaints, findings or 
treatment for a back disorder.  Subsequent to service, during 
a July 1980 VA examination, the veteran complained of back 
pains in the lower back.  No diagnosis was made regarding the 
back.  

During an October 1995 VA examination, the veteran reported 
having been involved in a motor vehicle accident when he 
drove off a 30 foot cliff.  He landed on his back, injuring 
his lower back and sustaining fractures of his ribs.  Since 
that time, he reported having chronic pain in the chest and 
lower back.  

On examination, the examiner noted findings associated with 
the chest injury.  The veteran had normal range of motion in 
the lower back.  Deep tendon reflexes in the lower 
extremities were active and equal, bilaterally, and the 
strength of the dorsiflexors of the toes of each foot were of 
adequate strength.  There were no significant sensory changes 
detected in either foot, and each calf measured 15 inches.  

The veteran was diagnosed with residuals of an old chest 
injury, chronic emphysema and chronic lumbosacral strain.  
The X-ray studies of the lumber spine showed vertebral 
bodies, intervertebral spaces and foramina were reported to 
be normal.  The facet joints and posterior elements were 
preserved.  The sacroiliac joints, sacrum and coccyx were 
unremarkable.  The impression was that of a normal lumbar 
spine.  

The VA treatment records dated from August 1999 to May 2007 
are replete with references to complaints of and treatment 
for a back disorder.  In September 1999, the veteran had 
additional X-ray studies taken of his lumbar spine.  The 
examiner noted a history of lower back pain, hip pain and 
scoliosis of the lower lumbar area.  The X-ray studies showed 
minimal degenerative changes involving L3-L4 with increased 
sclerosing of L5-S1.  The examiner noted there were no 
previous films for comparison.  

During a November 2003 VA examination, the veteran complained 
of having low back pain, related to his service.  He was last 
employed 4 years earlier and had occasional lost time because 
of his low back pain.  He used a TENS unit for his back and 
was going to get a back brace.  He reported that he spent 
most of his time lying down because this was most comfortable 
and had less back pain.  

On examination, he did not use any ambulatory aids and had no 
antalgic gait.  The impression was that of chronic low back 
pain.  

During an October 2006 VA examination, a history of a 
scoliosis was noted.  He reported suffering an injury in a 
motor vehicle accident in service.  As a result of the 
accident, he suffered several rib fractures and other injury 
to the chest region.  During periods of stress, contraction 
and expansion of his chest caused muscle spasms in the 
thoracic and lower lumbar area.  He was diagnosed with 
scoliosis some time in 2000.  

The veteran reported that, over time, he had developed poor 
posture to protect his chest and alleviate the chest pain.  
This poor posture as a result reportedly aggravated his 
spinal pain.  

The veteran took hydrocodone with Tylenol, amitriptyline and 
methocarbamol to relieve back pain.  The examiner noted that 
the x-ray studies from 2003 showed lumbar spondylosis, but no 
evidence of fracture or deformity or degenerative disc 
disease.  The March 2006 x-ray studies showed mild arthrosis.  

The veteran reported getting little exercise due to the pain 
in the chest and muscles spasms in his upper and lower back.  
The pain was located mainly in the thoracic area and, at 
times, the low lumbar area.  Pain lasted anywhere from 
minutes to longer.  Prolonged standing aggravated the pain.  
Lying down and medication relieved the pain.  

The veteran did not use an assistive device or brace.  He was 
able to perform his activities of daily living.  He did not 
work or drive.  He was unable to keep up with the cleaning of 
his apartment because he could not bend over.  

On examination, the veteran walked with a bit of a guarded 
gait.  He was able to sit in a chair, but had a difficult 
time getting up.  He could tandem walk without any problems.  
He did not complain of pain; he added that he had taken 
medication right before the examination.  

The examiner did not observe any "S-spine" scoliosis per 
visual, but the veteran had a large muscle mass in the 
thoracic area that was very tight.  He did not complain of 
pain with forward flexion, but was only able to bend forward 
about 30 degrees.  He was quite stiff and could side bend 
only to a limited range.  

The veteran had straight leg raises to 20 or 30 degrees for 
both legs.  He could not bring his knee toward his chest.  
There was no spinal tenderness.  The examiner noted the large 
muscle mass and opined he probably had spasms on the thoracic 
spine.  

The examiner opined the injury to the chest could have left a 
residual of this nature of his symptoms that the veteran was 
having with the muscle spasms that involved the thoracic 
area.  The examiner further opined that it would be at least 
as likely that the back disorder was a residual of the chest 
injury.  

During a May 2007 VA examination, the veteran complained of 
having had pain in his mid and low back for at least 20 
years.  He denied any radiation of the pain.  His symptoms 
included back pain, numbness of his left hand and both legs 
and weakness of his entire body.  

The intensity of the veteran's pain was noted to range from 
4-9 out of 10.  He denied any flare-ups, but reported the 
pain was just constant.  He was unable to state if he had 
additional limitation and functional impairment due to the 
pain.  Pain medication included hydrocodone, methocarbamol 
and vaclofen.  He used a cane to walk, secondary to his leg 
weakness.  He denied using a brace or having any other back 
injuries.  

The veteran reported having had a motor vehicle accident in 
service when he landed on his back and the vehicle landed on 
his chest.  He denied having back pain at that time and 
reported having back pain for first time 20 years after the 
accident.  

The veteran reported that the back condition affected his 
normal activities of daily living because he had to spend 90 
percent of his time in bed.  He could only sit for 15-20 
minutes or stand 15-20 minutes before experiencing extreme 
pain.  He could not clean due to not being able to stand, but 
he was able to eat, bathe, toilet and dress himself.  

On examination, the back was nontender to palpitation.  There 
were no spasms, weakness or tenderness of the back.  The 
veteran did have weakness in his legs that made motion of his 
back semi-difficult.  

The veteran had flexion to 90 degrees with pain throughout, 
normal extension, lateral flexion to 20 degrees, bilaterally, 
and rotation to 20 degrees, bilaterally.  He had minimal pain 
on range of motion testing, but was unable to tell where the 
pain was located.  

Upon repetitive use, the veteran continued to have full range 
of motion, but did have weakness in his legs.  Sensation was 
intact in the legs, and the straight leg raise was negative.  
The examiner noted a March 2006 x-ray report that showed mild 
arthrosis of the lumbar spine.  A September 2003 x-ray report 
showed minimal lower lumbar spondylosis.  

The veteran was diagnosed with scoliosis and minimal lower 
lumbar spondylosis.  The examiner noted there was no evidence 
of spondylolisthesis or degenerative disc disease.  The 
examiner opined that the veteran's back pain and condition 
was more likely than not secondary to his scoliosis.  

The VA examiner further opined that the veteran's scoliosis 
was not, at least as likely as not, secondary to any service-
connected disability that was the result of the motor vehicle 
accident in service.  The examiner explained that scoliosis 
was, in 80 percent of the cases, caused by an idiopathic 
reason, meaning there was no known cause.  Thus, the service-
connected residuals of chest injury did not cause aggravation 
of his back condition.  

The VA examiner concluded that, although the veteran's chest 
disability and laying in bed for 90 percent of the day could 
cause some problems with the back, the majority of the 
disability was more likely than not secondary to the 
scoliosis.  

The examiner, in the October 2006 VA examination, opined it 
would be as least as likely that the thoracic area muscle 
mass related to spasms that were the  residual of the chest 
injury suffered in service.  The veteran also was noted to 
have a scoliosis.  

The VA examiner noted in May 2007 that the veteran had 
scoliosis and minimal lower lumbar spondylosis and that the 
veteran's back pain was more likely than not secondary to the 
scoliosis.  

While the examiner opined that scoliosis was not secondary to 
the service-connected residuals of chest injury because that 
defect was generally of an idiopathic onset, the Board notes 
that this medical opinion did not address the nature of any 
back injury likely sustained in service.  

Thus, the Board finds the evidence of record to be in 
relative equipoise in showing that the currently demonstrated 
scoliosis and lumbar spine spondylosis as likely as not are 
due to the initial back trauma sustained while on active 
duty.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

In the present case, the other evidence supporting the 
veteran's claim are his various lay statements.  He certainly 
is competent to report as to a continuity of low back 
symptoms capable of lay observation in this case.  

Overall, by extending the benefit of the doubt to the veteran 
in this regard, service connection for the claimed back 
disorder is warranted.  



ORDER

As new and material evidence has been received to reopen the 
claim of service connection for back disorder, to include as 
secondary to the service-connected residuals of chest injury, 
the appeal to this extent is allowed.  

Service connection for the scoliosis and lumbar spine 
scoliosis is granted.  



REMAND

The veteran is service connected for residuals of chest 
injury, rated at 60 percent and post-traumatic stress 
disorder (PTSD), rated at 50 percent.  The total combined 
evaluation for the veteran's service-connected disabilities 
is 80 percent.  

In this regard, the Board notes a total disability rating for 
compensation may be assigned, where the schedular rating is 
less than total, when the disabled person is, in the judgment 
of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more.  If there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more and the combined rating must be 70 percent or more.  
38 C.F.R. § 4.16(a).  

A claim for a total disability rating based upon individual 
unemployability presupposes that the rating for the [service-
connected] condition is less than 100 percent, and only asks 
for TDIU because of "subjective" factors that the 
"objective" rating does not consider.  See Vettese v. 
Brown, 7 Vet. App. 31, 34-35 (1994).  

In evaluating a veteran's employability, consideration may be 
given to his level of education, special training, and 
previous work experience in arriving at a conclusion, but not 
to his age or impairment caused by non service-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  

The Board is aware of a November 2003 examination in which 
the examiner opined that it was not at all likely that the 
veteran's lung injury would interfere with his employment.  
However, in a November 2003 PTSD examination, while not 
offering an opinion as to the veteran's employability, the 
examination results indicated the veteran's ability to 
function in a working environment had been compromised.  

As the veteran satisfies the eligibility requirements for 
TDIU, the Board finds that a more contemporaneous VA 
examination is necessary to determine if the veteran's 
service-connected residuals of chest injury and PTSD render 
him unable to secure substantially gainful employment. 

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 2002 
& Supp. 2005), the need for additional 
evidence regarding his claim.  

The letter must inform the veteran about 
the information and evidence that is 
necessary to substantiate the claim, 
notify him of the type of evidence that 
VA will seek to provide, inform him of 
the type of evidence that he is expected 
to provide, and request that he provide 
any and all relevant evidence currently 
in his possession.  

2.  The veteran should also be notified 
that, in cases where service connection 
is granted, both a disability evaluation 
and an effective date for that evaluation 
will be granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The veteran should be scheduled for a 
VA examination in order to evaluate the 
current severity of his service-connected 
disabilities and their effect on his 
ability to perform substantially gainful 
employment.  The entire claims file must 
be made available to the interviewer, and 
the survey report must include discussion 
of the veteran's documented employment 
history and assertions.  All findings 
should be reported in detail.  

Based on his/her review of the case, the 
VA examiner should offer an opinion as to 
whether the veteran's current service-
connected residuals of chest injury and 
PTSD, and the now service-connected 
scoliosis and lumbar spondylosis prevent 
him from securing employment consistent 
with work and educational background.  

3.  After completion of all indicated 
development, the veteran's claim of 
entitlement to a TDIU rating should be 
readjudicated in light of all the 
evidence of record.  If the determination 
remains adverse to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond 
thereto.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


